UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6255


CHARLES THOMAS,

                  Petitioner – Appellant,

             v.

PATRICIA R. STANSBERRY, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-01223-LMB-TCB)


Submitted:    September 10, 2009        Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles   Thomas   appeals      the    district   court's     order

dismissing     without    prejudice    his     28    U.S.C.    § 2241     (2006)

petition.     The district court dismissed the petition pursuant to

Fed. R. Civ. P. 41(b) when Thomas failed to correct deficiencies

in his complaint after being ordered to do so by the district

court.   Because Thomas may move to reopen his case and file an

amended petition to cure the defects identified by the district

court, we find that the dismissal order is interlocutory and not

appealable.     See Chao v. Rivendell Woods, Inc., 415 F.3d 342,

345 (4th Cir. 2005); Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                Accordingly,

we dismiss the appeal for lack of jurisdiction.                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials      before    the    court   and

argument would not aid the decisional process.

                                                                       DISMISSED




                                      2